DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive.
The applicant argues that the claims require computer hardware components and integrate any abstract idea into a practical application, and cannot practically be performed in the human mind.
The examiner respectfully submits that generically outputting a result of a mental process does not require any technology that renders the claim patent eligible. As claimed, the limitations do not require the output to be of any particular type, and could reasonably be simply that a driver observes the road, determines that no treatment is required, and mentally outputs to themselves that there is no treatment required. The applicants arguments regarding the real time nature, amounts of information and sources as functionality that cannot be performed practically by human is not positively claimed, and even if it was, a complex mental process is still a mental process and is not patent eligible. At best the “output” is a generic display of information that is the result of the performance of the abstract idea and represents insignificant extra-solution activity.
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Updated rejections in view of the newly recited subject matter of the amendments are provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. 
Claim 1 recites:
A system, comprising: 

determine a road condition based on data received from one or more sensors, services, or driver input; 
determine a treatment recommendation for a road based the road condition and available treatment options employing statistical analysis or artificial intelligence mechanisms to compute an optimal treatment recommendation given tradeoffs associated with contextual factors which may include, but are not limited to, road temperature, depth of snow, and weather forecast; and 
output the treatment recommendation.
The highlighted portion of the claim recites a mental process of observation and evaluation. The process may readily be performed in the human mind by observing conditions, evaluating the observation, and verbalizing the recommendation. Statistical analysis does not imply any processes that cannot reasonably be performed in the human mind. An example that would be covered by the claims includes a driver observing that there is a lack of snow cover on the road, and determining a recommendation that no treatment needs to be applied and doing nothing. This is not a process that requires any technology.
This judicial exception is not integrated into a practical application because the only additional elements are directed to generic computing devices such as “processor” and “memory”, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)). The examiner notes that “artificial intelligence mechanisms” are claimed in the alternative and not required by the claims, however, even if the limitations were required, it would amount to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional elements are 
Dependent claims 6 and 7 include generic sensors for collecting data, which merely add insignificant extra-solution data collection activities (MPEP 2106.05(g)).
Dependent claims 2 – 5, and 8 – 10 provide additional details directed to the abstract idea, but do not provide any further additional elements sufficient to either integrate the abstract idea into a practical application or amount to significantly more.

Claim 11 recites:
A method, comprising: 
executing, on a processor, instructions that cause the processor to perform the following operations: 
determining a road condition based on data from one or more sensors, services, or driver inputs wherein the road condition indicates presence or absence of snow or ice and treatment material; 
determining a treatment recommendation based on the road condition and weather forecast, which calls for the use of multiple surface trucks to apply; and 
conveying, for display on a display device, the treatment recommendation.
The highlighted portion of the claim recites a mental process of observation and evaluation. The process may readily be performed in the human mind by observing conditions, evaluating the observation, and verbalizing the recommendation. The newly recited limitation of “multiple surface trucks” doesn’t change the analysis. Multiple surface trucks may readily be a convoy of plows that are staged to perform a treatment on a multilane freeway where a single vehicle couldn’t cover the entire road surface. The treatment recommendation only needs to be known by the lead plow.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional elements are generic computing devices, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)) and insignificant extra-solution activity (MPEP 2106.05(g)).
Dependent claims 12 – 17 provide additional details directed to the abstract idea, but do not provide any further additional elements sufficient to either integrate the abstract idea into a practical application or amount to significantly more.

Claim 18 recites:
A method, comprising: 
executing, on a processor, instructions that cause the processor to perform operations comprising: 
receiving data from one or more sensors including at least one vehicle mounted sensor that monitors road surface temperature; 
determining a road condition based on the data from the one or more sensors, wherein the road condition indicates a level of snow or ice coverage and residual treatment material; 
determining a treatment recommendation based on the road condition, available treatment material and weather forecast; and 
conveying, for display on a display device, the treatment recommendation, using virtual or augmented reality.
The highlighted portion of the claim recites a mental process of observation and evaluation. The process may readily be performed in the human mind by observing conditions, evaluating the observation, and verbalizing the recommendation.
This judicial exception is not integrated into a practical application because the only additional elements are directed to generic computing devices such as “processor” and “sensor”, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)), combined with generic sensors for collecting data and using a virtual or augmented reality display, which merely add insignificant extra-solution data collection activities (MPEP 2106.05(g)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above the only additional elements are generic computing devices, which amounts to mere instructions to implement the abstract idea using a computer (MPEP 2106.05(f)) and, generic sensors for collecting data and displaying a result, which merely add insignificant extra-solution data collection and display activities (MPEP 2106.05(g)).
Dependent claims 19 – 20 provide additional details directed to the abstract idea, but do not provide any further additional elements sufficient to either integrate the abstract idea into a practical application or amount to significantly more. Machine learning as claimed amounts to merely applying a computer to the judicial exception.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, and 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doherty (US 6,535,141).


Regarding claim 11, Doherty teaches (Col 5 – 6; 200; FIG. 9, 11):
A method, comprising: 
executing, on a processor, instructions that cause the processor to perform the following operations: 
determining a road condition based on data from one or more sensors, services, or driver inputs wherein the road condition indicates presence or absence of snow or ice and treatment material (Vehicle Travel Surface Monitoring Portion); 
determining a treatment recommendation based on the road condition and weather forecast, which calls for the use of multiple surface trucks to apply (col 6, line 14 – 17, “another vehicle”); and 
conveying, for display on a display device, the treatment recommendation (col 6, line 18 – 22).
Regarding claim 13, Doherty teaches:
The method of claim 11, further comprising determining the treatment recommendation based on staff and equipment availability (subsequent vehicles indicates knowledge of staff and equipment availability to optimize treatment plan).
Regarding claim 15, Doherty teaches:
The method of claim 11, further comprising computing residual treatment material on a road as a function of type of treatment material, application time, post treatment plowing, and road grade (col 6, line 1 – 14).
Regarding claim 16, Doherty teaches:
The method of claim 15, further comprising determining the treatment recommendation based on the residual treatment material (col 6, line 1 – 14).
Regarding claim 17, Doherty teaches:
The method of claim 11, further comprising conveying for display on the display device, the road condition overlaid on a map (GPS/GIS col 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US 6,535,141) in view of Groeneweg et al. (US 2012/0296683).

Regarding claim 1, Doherty teaches (Col 5 – 6; 200; FIG. 9, 11):
A system, comprising: 
a processor (306) coupled to a memory that includes instructions that when executed by the processor cause the processor to: 
determine a road condition based on data received from one or more sensors, services, or driver input (Vehicle Travel Surface Monitoring Portion); 
determine a treatment recommendation for a road based the road condition and available treatment options employing mechanisms to compute an optimal treatment recommendation given tradeoffs associated with contextual factors which may include, but are not limited to, road temperature, depth of snow, and weather forecast (col 6, line 14 – 22); and 
(col 6, line 18 – 22).
Doherty teaches utilizing a computer system to perform the determination of the optimal treatment recommendation, but fails to expressly disclose the use of statistical analysis or artificial intelligence.
However, Groeneweg teaches utilizing statistical analysis (col 10) or artificial intelligence (col 6) for performing computer analysis of determining road maintenance treatment recommendations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize whatever computer based analysis was necessary or expedient, including statistical analysis or artificial intelligence as disclosed by Groeneweg to perform the determination of treatment recommendations of Doherty in a well-known and predictable manner.
Regarding claim 2, Doherty teaches:
The system of claim 1, further comprising instructions that cause the processor to determine the treatment recommendation based on residual treatment remaining on the road (col 6, line 1 – 14).
Regarding claim 3, Doherty teaches:
The system of claim 1, further comprising instructions that cause the processor to compute residual treatment remaining on the road based on type of treatment, time of treatment, weather, and traffic (col 6, line 1 – 14, weather monitoring portion).
Regarding claim 4, Doherty teaches:
The system of claim 1, wherein the treatment recommendation is to plow the road (automated plow/spreader).
Regarding claim 5, Doherty teaches:
The system of claim 1, wherein the treatment recommendation further comprises a recommended route (rerouting vehicles col 12, GIS routes col 15).
Regarding claim 6, Doherty teaches:
The system of claim 1, wherein at least one of the one or more sensors is a vehicle mounted sensor that detects at least one of road surface temperature or road friction (col 2 – 3, summary of invention).
Regarding claim 7, Doherty teaches:
The system of claim 1, wherein at least one of the one or more sensors is a vehicle mounted sensor that detects road surface snow, ice, treatment chemical, or debris coverage (col 2 – 3, summary of invention).
Regarding claim 8, Doherty teaches:
The system of claim 1, further comprising instructions that cause the processor to convey, for display on the display device, the road condition overlaid on a map (GPS/GIS col 15).
Regarding claim 9, Doherty teaches:
The system of claim 1, further comprising instructions that cause the processor to trigger performance by service equipment of the treatment recommendation (automated plow/spreader).
Regarding claim 10, Doherty teaches:
The system of claim 1, further comprising instructions that cause the processor to receive driver input and output the treatment recommendation by way of a voice user interface (col 15).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty as applied to claim 11 above, and further in view of Groeneweg et al. (US 2012/0296683).

Regarding claim 12, Doherty teaches optimizing treatments, but fails to expressly disclose:
The method of claim 11, further comprising determining the treatment recommendation based on available treatment material in view of forecasted material needed for the remainder of a season, budget constraints, or supplier stock restrictions.
However, Groeneweg teaches determining the most cost-effective and efficient strategies for snow plow vehicle dispatching including material inventory analysis ([0070] – [0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include financial and inventory analysis as taught by Groeneweg in the process of Doherty for the further advantage of optimizing treatment applications based on financial concerns.
Regarding claim 14, Doherty teaches optimizing treatments, but fails to expressly disclose:

However, Groeneweg teaches predicting runoff time of materials (i.e. repeat time), driver skill level (driver alertness), time the vehicle has been running, distance, etc. ([0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include additional tracking elements as disclosed by Groeneweg in the process of Doherty for the further advantage of optimizing treatment applications in view of the additional elements related to driver skill levels, safety, and maintenance concerns.

Claims 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US 6,535,141) in view of Liu et al. (US 2018/0120561).

Regarding claim 18, Doherty teaches:
A method, comprising: 
executing, on a processor, instructions that cause the processor to perform operations comprising: 
receiving data from one or more sensors including at least one vehicle mounted sensor that monitors road surface temperature (col 6, line 1 – 14); 
determining a road condition based on the data from the one or more sensors, wherein the road condition indicates a level of snow or ice coverage and residual treatment material (Vehicle Travel Surface Monitoring Portion); 
determining a treatment recommendation based on the road condition, available treatment material and weather forecast (col 6, line 14 – 17); and 
conveying, for display on a display device, the treatment recommendation (col 6, line 18 – 22).
Doherty teaches recommendation display devices, but fails to expressly disclose using virtual or augmented reality.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the augmented reality display of Liu as the treatment display of Doherty for the predictable advantage of improving driver focus on the roadway.
Regarding claim 19, Doherty teaches:
The method of claim 18, further comprising determining the treatment recommendation based on at least one of a service truck driver, accident report, or treatment cost (Overall Monitoring Service).
Regarding claim 20, Doherty teaches:
The method of claim 18, further comprising employing continuous machine learning with respect to determining the treatment recommendation based on a comparison of post treatment results to expected results (Overall Monitoring system; Summary col 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624